Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 23 December 2021, in which claims 1, 8 have been amended, claims 9-10 have been cancelled, and new claims 21 and 22 have been added, is acknowledged.
Claims 1-8, 11-22 are pending.
Claims 3, 4, 6, 7, 11-20 are withdrawn, as being drawn to a non-elected invention.
Claims 1, 2, 5, 8 and 21-22 are being examined herewith.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2021 is acknowledged and considered. 
Response to arguments of 23 December 2021
In view of Applicant’s amendment of 23 December 2021, all the rejections/objections to claims 9, 10 are herein withdrawn. Claims 9 and 10 have been cancelled.
In view of Applicant’s amendment of 23 December 2021, the objection to claims 3, 4, 6, 7, 11-20 is herein withdrawn. The status indicators have been corrected.
In view of Applicant’s amendment of 23 December 2021, the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is herein withdrawn. Applicant has deleted the term “combinations” from claim 8.
In view of Applicant’s amendment of 23 December 2021, the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is herein withdrawn. Claim 10 has been cancelled.

Applicant’s arguments (Remarks of 23 December 2021, pages 9-14) against the rejection of claims 1, 2, 5, 8-10 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 over Krymchantowski, have been considered.
Applicant argues (page 9, first paragraph) that topiramate and nortriptyline are not administered in the same composition in Krymchantowski. The examiner indicated in the rejection that preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
Applicant argues (pages 9-14) against the rejection of the claims under 35 U.S.C. 103 over Krymchantowski. Applicant cites (page 9, last paragraph, page 10, first and second paragraphs) Krymchantowski Methods for the dosing regimen and for the fact that commercially available capsules of TPM and NTP were administered. Applicant argues (page 10, last paragraph) that Krymchantowski subjects had drops in headache frequency; results were generated from a single endpoint (page 11, first paragraph); subjects treated with TPM + NTP reported highest percentage of adverse events (page 11, second paragraph). 
Applicant argues (page 12) that the teachings and suggestions of Krymchantowski would not lead or motivate a skilled artisan to make a composition comprising both TPM and NTP, because Krymchantowski teaches different times of the day for taking TPM and NTP, for 
In response, these arguments are not persuasive. Krymchantowski teaches that some patients take both NTP and TPM “at nighttime” (page 54, right column, second paragraph, lines 1-6): patients using NTP in monotherapy (30 mg/day, NTP at nighttime 6 weeks (page 54, left column, second paragraph)) added TPM as follows […] one capsule TPM 25 mg in the morning and two at nighttime for 14 days”. At least in these patients who are administered NTP and TPM at nighttime, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
Applicant argues (page 13) that “a skilled artisan would find the studies and results presented in Krymchantowski as being flawed and non-convincing as to the benefit of treating a subject with a combination of NTP and TPM to prevent migraines”. Applicant submits Exhibits A which provides “ a critical analysis of Krymchantowski” and argues (page 13) that Exhibit A found the study of Krymchantowski flawed, and that Exhibit A advocates for conducting trials with additional monotherapies as opposed to the combination taught by Krymchantowski (page 14, first paragraph), and that considering the flaws in Krymchantowski, a person of ordinary skill in the art would not find it obvious to combine NTP and TPM (page 14, second paragraph).
These arguments are not persuasive. The claims as written are drawn to a composition comprising NTP and TPM. The clinical efficacy in Krymchantowski is not relevant to the instant claims; that is because Krymchantowski teaches co-administration of capsules of NTP and TPM “at nighttime” (page 54, right column, second paragraph, lines 1-6); preparing a composition by 
For all the reasons above, the rejection of the claims over Krymchantowski is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 23 December 2021.
Applicant’s arguments (pages 14-19) against the rejection of claims 1, 2, 5, 8-10 under 35 U.S.C. 103 over Langguth and Perez-Cisneros, have been considered.
Applicant argues (page 16, last paragraph, page 17, first paragraph) impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Langguth is a review article that covers many pharmacological agents proposed to treat tinnitus “an open-ended laundry list of proposed tinnitus agents”; that there are no teachings or suggestions to select nortriptyline (page 17, second paragraph); Langguth provides no teaching of combining tricyclic antidepressants with other agents to treat tinnitus (page 17, third paragraph); that nortriptyline is not on the list of most prescribed medications for tinnitus in Langguth (page 18, second paragraph); that (page 18, third paragraph) common sense would dictate against a combination with tricyclic antidepressants because 
These arguments are not persuasive. In response to Applicant’s argument regarding impermissible hindsight because of no teaching/motivation to combine nortriptyline with topiramate other than Applicant’s own Specification, the examiner has stated clearly in the rejection that, since both active ingredients nortriptyline and topiramate are known/expected to be useful in treating tinnitus, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
The fact that Langguth covers many other pharmacological agents that treat tinnitus, or the fact that Langguth does not teach combinations of tricyclic antidepressants with other agents to treat tinnitus, or the fact that nortriptyline is not on the list of most prescribed medications for tinnitus in Langguth, do not diminish in any way the teaching in Langguth that nortriptyline is effective to treat tinnitus.
In response to Applicant’s argument (page 18, fourth paragraph, page 15, fourth paragraph) pointing to references cited in Langguth for teaching that tricyclic antidepressants were found to actually induce tinnitus (page 6, Langguth, cited references 69-71), the examiner notes that there is no teaching that nortriptyline induces tinnitus- rather, the references cited in Langguth teach tinnitus associated with amitriptyline or imipramine, not with nortriptyline.
Applicant’s argues (page 17, last paragraph, page 18, first paragraph) that Langguth teaches that the positive effect on tinnitus with nortriptyline in patients with severe tinnitus and major depression may be a consequence of nortriptyline antidepressant effect, and there is 
The Declaration under 37 CFR 1.132, submitted on 23 December 2021, signed by Dr. Hamid Djalilian, inventor, has been considered. Dr. Djalilian states (point 4, Declaration) that in his clinic practice, when patients were treated with nortriptyline and topiramate in combination, their tinnitus was greatly and significantly improved in comparison to being administered each drug by itself: the baseline subjective tinnitus level measured by a visual analog scale (VAS) was improved around 10% after 8 weeks of treatment with either nortriptyline alone or topiramate alone, which was not statistically significant (P> 0.05); in contrast, combining nortriptyline with topiramate improved subjective tinnitus severity measured by VAS by 40% (P< 0.05). Dr. Djalilian concludes (point 4, Declaration) that the two medications must be working in a synergistic manner in alleviating the subject's tinnitus.
The examiner acknowledges Dr. Djalilian’s statements at point 4, Declaration, however the examiner notes that Dr. Djalilian fails to disclose at point 4 the actual amount of nortriptyline and topiramate administered, vs. NTP alone vs. TPM alone, which resulted in synergy. 
Dr. Djalilian states (point 5, Declaration) that a clinical trial was proposed where nortriptyline and topiramate would be administered to subjects using innovative stepwise 
The examiner acknowledges Dr. Djalilian’s statements at point 5, Declaration, however the examiner notes that at point 5, while the actual amount of nortriptyline (7.5 mg) and topiramate (10 mg) administered initially is disclosed, it is unclear what amount of nortriptyline and topiramate has been co-administered in the method as dosage increased on a weekly basis in the escalation algorithm; further, it is unclear whether said co-administration of (undisclosed amounts) of nortriptyline and topiramate is synergistic, since it is compared only to placebo.
Even if the synergy (point 4 Declaration) was achieved with co-administration of nortriptyline (7.5 mg) plus topiramate (10 mg) (which is not clear, because point 4 fails to state the amount co-administered), said unexpected result/synergy is one data point, corresponding to a specific relative amount of nortriptyline vs. topiramate in the composition, and is not commensurate in scope with the instantly claimed invention. Instant claim 1 recites  a composition broadly comprising any first medication and any second medication selected from the following drug classes: tricyclic antidepressants, anti- seizure medications, beta blockers, carbonic anhydrase inhibitors, selective serotonin reuptake inhibitors, and calcium or sodium channel blockers, wherein the first medication is from a different drug class than the second medication, and the two medications are present in any relative amount; claims 2 recites that the first medication of the composition is a tricyclic antidepressant; and the second medication is 
The data (point 4, Declaration) is not commensurate in scope with newly added claims 21 and 22, because, even though claims 21 and 22 recite nortriptyline and topiramate, claim 21 broadly recites that the composition comprises a higher percentage of topiramate to nortriptyline by weight, and claim 22 recites that the composition comprises from 7.5 mg to 125 mg of nortriptyline, and from 10 mg to 200 mg of topiramate. Applicant has not shown synergy within the ranges in instant claims 21, 22 beyond one data point presumably corresponding to a weight ratio nortriptyline / topiramate = 7.5 /10.
With respect to claims 21, 22, should Applicant present additional data, in the format of a Declaration under 37 CFR 1.132, showing synergy with a number of compositions comprising different relative amounts of topiramate and nortriptyline within the instantly claimed ranges, and amend the claims to be commensurate in scope with the data presented, such Declaration will be considered.
In the absence of such data, the rejection of claims 1, 2, 5, 8 under 35 U.S.C. 103 over Langguth and Perez-Cisneros is maintained, and a modified rejection is made below, based on Applicant’s amendment of 23 December 2021.
Applicant’s arguments (pages 20-24) against the rejection of claims 1, 2, 5, 8-10 under 35 U.S.C. 103 over Mikulec, have been considered.

Applicant argues (page 22 last paragraph, page 23 first paragraph) that in Fig. 3 the efficacy from pharmacotherapy (with either nortriptyline or topiramate, page 125, left column, first paragraph) goes down in comparison with nortriptyline efficacy, and a skilled artisan would not combine an agent that has efficacy for treating VM with an agent that does not. In response, Mikulec teaches that nortriptyline improved symptoms in 8 patients with VM (page 125, left column, first paragraph), and Mikulec also teaches that nortriptyline has been described previously in the treatment of VM (page 126, left column, third paragraph); Mikulec further teaches (page 126, left column, fourth paragraph) that topiramate has been used in the treatment of VM alone. Since both active ingredients are known/expected to be useful in treating vestibular migraine, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Applicant argues (page 23, second to last paragraph) that it would not be obvious to combine nortriptyline and topiramate into a single preparation because nortriptyline and topiramate are typically taken at different times of the day. In response, nortriptyline is administered nightly 25 mg, 50 mg or 75 mg (page 122, right column, third paragraph), and 
For all these reasons, the rejection of claims 1, 2, 5, 8-10 under 35 U.S.C. 103 over Mikulec is herein maintained and a modified rejection is made below based on Applicant’s amendment of 23 December 2021.
	Claims 1, 2, 5, 8, 21, 22 have been examined to the extent they read on the elected species, nortriptyline and topiramate, and the following objections and rejections are made below.
Claim Rejections- 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

2When an explicit limitation in a claim is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill in the art would have understood at the time of the patent application was filed, that the description required that limitation.
The Specification discloses [0005] that the ratio by weight of the first medication to the second medication in the composition is from 20:1 to 1:20. In yet a further embodiment of any of the foregoing embodiments, the ratio by weight of the first medication to the second medication in the composition is from 10:1 to 1:10.
The Specification discloses [0034] that the composition of the disclosure comprises a first medication and a second medication in a ratio of 20:1 to 1:20, 19:1 to 1:19, 18:1 to 1:18, 17:1 to 1:17, 16:1 to 1:16, 15:1 to 1:15, 14:1 to 1:14, 13:1 to 1:13, 12:1 to 1:12, 11:1 to 1:11, 10:1 to 1:10, 9:1 to 1:9, 8:1 to 1:8, 7:1 to 1:7, 6:1 to 1:6, 5:1 to 1:5, 4:1 to 1:4, 3:1 to 1:3, 2:1 to 1:2, or 1:1, and [0035] a composition of the disclosure comprises a first medication of nortriptyline and a second medication of topiramate.
The Specification discloses (page 3) that the composition comprises nortriptyline at a dose of 1 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 55 mg, 60 mg, 65 mg, 70 mg, 75 mg, 80 mg, 85 mg, 90 mg, 95 mg, 100 mg, 105 mg, 110 mg, 115 mg, 120 mg, or 125 mg, or a range that includes or is between any two of the foregoing doses; and (page 5) that 
the composition comprises topiramate at a dose of 7 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 55 mg, 60 mg, 65 mg, 70 mg, 75 mg, 80 mg, 85 mg, 90 mg, 95 mg, 100 mg, 105 mg, 110 mg, 115 mg, 120 mg, 125 mg, 130 mg, 135 mg, 140 mg, 145 mg, 150 mg, 
The Specification discloses [0029] a step-wise combined treatment regimen comprising of an algorithm of escalating doses of a first medication (e.g., nortriptyline (antidepressant)) to a second medication (e.g., topiramate (anti-seizure medication)). The escalation of the doses can be based on patient symptoms and the severity thereof. For example, if the first medication is nortriptyline, nortriptyline can be titrated from 7.5 mg up to 60 mg in 7.5 mg steps. Similarly, if the second mediation is topiramate, topiramate can be titrated from 10 mg up to 80 mg in 10 mg steps every week concurrently with step- wise adjustment of the first medication, like nortriptyline.
The Specification discloses [0038] a composition disclosed herein comprises topiramate at a dose of about 7 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 55 mg, 60 mg, 65 mg, 70 mg, 75 mg, 80 mg, 85 mg, 90 mg, 95 mg, 100 mg, 105 mg, 110 mg, 115 mg, 120 mg, 125 mg, 130 mg, 135 mg, 140 mg, 145 mg, 150 mg, 155 mg, 160 mg, 165 mg, 170 mg, 175 mg, 180 mg, 185 mg, 190 mg, 195 mg, 200 mg, or a range that includes or is between any two of the foregoing doses (e.g., from 7 mg to 200 mg of topiramate). In a further embodiment, a composition of the disclosure comprises a first medication of topiramate and a second medication of nortriptyline.
The Specification discloses [0078] 1 mg of nortriptyline and 7 mg of topiramate. The dosages were gradually escalated up to 125 mg of nortriptyline and 200 mg of topiramate.
The data provided in the original Specification does not meet the written description requirement because the limitation “the composition comprises a higher percentage of topiramate to nortriptyline by weight” corresponds to a weight ratio topiramate/ nortriptyline > 1 that has no 
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or 
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 1, 2, 5, 8, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krymchantowski et al. (J Headache Pain 2012, 13, 53-59, cited in PTO-892 of 2 September 2021).
Krymchantowski teaches a combination comprising topiramate, which is an anti-seizure medication, and nortriptyline, which is a tricyclic antidepressant, as in instant claims 1, 2, 5, 8, being administered to patients suffering from migraine.
Krymchantowski teaches co-administration at nighttime of two capsules of 25 mg TPM total 50 mg TPM (page 54, right column, second paragraph, line 5) and 30 mg NTP 
While Krymchantowski does not specifically teach a composition comprising topiramate and nortriptyline, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
As such, a composition of instant claims 1, 2, 5, 8, 21, 22 is anticipated or, in the alternative, rendered obvious by Krymchantowski.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 1, 2, 5, 8-10 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition comprising a first medication and a second medication; the preamble “for the treatment of an otologic condition, or an otologic symptom(s) associated with a disease or disorder” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 1, 2, 5, 8, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2016/0263082, cited in PTO-892 of 2 September 2021).

Patel teaches [0016] that nortriptyline is a tricyclic antidepressant, and that topiramide is an anticonvulsant (anti-seizure) as in instant claims 1, 2, 5.
Patel teaches that the composition is a cream.
Patel does not teach that the composition is formulated for oral delivery, as in the instant claims.
It would have been obvious to formulate a composition comprising nortriptyline and topiramate active agents for oral delivery, keeping the preferred weight ratio between nortriptyline and topiramate taught by Patel, with the expectation that such a composition will be effective to treat nicotine withdrawal symptoms. Formulating a composition comprising known active ingredients as a cream for topical administration, or as a tablet or as a liquid for oral administration, is routine, well within the skill of the artisan.
As such, a composition comprising nortriptyline and topiramate is rendered obvious by Patel.

Claims 1, 2, 5, 8, 21, 22 are rejected under 35 U.S.C. 103 as obvious over Krymchantowski et al. (J Headache Pain 2012, 13, 53-59, cited in PTO-892 of 2 September 2021).

Krymchantowski teaches that patients suffering from headache originally using topiramate (TPM) in monotherapy (50 mg BID for 6 weeks, page 54, left column, second paragraph) added nortriptyline (NTP) at a 1:1 ratio (two capsules of NTP after 1 week, 3 capsules during dinner for 6 weeks, page 54, left column, last paragraph, right column, first paragraph). Krymchantowski teaches that patients were administered commercially available capsules, as in instant claim 1, as follows: 25 mg capsules of TPM and 10 mg capsules of NTP (page 54, right column, third paragraph).
It would have been obvious to administer 50 mg TPM (part of the daily dose of 50 mg BID) at nighttime or during dinner, together with NTP, using the dosing regimen taught by Krymchantowski. The person of ordinary skill in the art would have been motivated to co-administer 20 mg or 30 mg NTP during dinner and 50 mg TPM (as part of 50 mg BID), with the expectation that said co-administration results in therapeutic effect; these amounts are within the ranges in instant claim 22 and satisfy the limitation in instant claim 21.
Krymchantowski teaches (page 54, right column, second paragraph) that patients suffering from headache originally using nortriptyline (NTP) in monotherapy (30 mg per day at nighttime, page 54, left column, second paragraph, lines 8-10) added topiramate (TPM, one capsule 25 mg TPM during breakfast for 7 days; one capsule 25 mg TPM BID for 10 days; one capsule in the morning and two at nighttime for 14 days; two capsules BID thereafter; to reach a dose of 100 mg TPM.

While Krymchantowski does not specifically teach a composition comprising topiramate and nortriptyline, preparing a composition by mixing the capsules of topiramate and nortriptyline being co-administered, or by crushing the capsules and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
As such, a composition of instant claims 1, 2, 5, 8, 21, 22 is rendered obvious by Krymchantowski.

Claims 1, 2, 5, 8, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langguth et al. (Expert Opin Emerg Drugs 2009, 14 (4), 687-702, cited in PTO-892 of 2 September 2021) and Perez-Cisneros et al. (Otolaryngology Head and Neck Surgery 2007, 132 (2- Suppl.), P245, published August 1, 2007, cited in PTO-892 of 2 September 2021).
Langguth teaches (page 5, last two paragraphs, page 6, first paragraph) that tricyclic antidepressant nortriptyline is effective to treat tinnitus. 
Langguth teaches (page 5, last two paragraphs) that other tricyclic antidepressants besides nortriptyline, such as amitriptyline and trimipramine were investigated for treatment of tinnitus and were effective to reduce tinnitus loudness and tinnitus complaints.
Langguth does not teach a composition comprising nortriptyline and topiramate, as in the instant claims.
Perez-Cisneros teaches that topiramate is effective to treat tinnitus.

It would have been obvious for a person of ordinary skill in the art to combine topiramate and nortriptyline, or another tricyclic antidepressant taught by Langguth, in a pharmaceutical composition. The person of ordinary skill in the art would have been motivated to combine topiramate and nortriptyline and or any other tricyclic antidepressant taught by Langguth, and use the resulting combination to treat tinnitus. One of ordinary skill in the art would have reasonably expected that combining two therapeutically active ingredients, known/expected to be useful for the same purpose, will result in a pharmaceutical composition useful for treating tinnitus. Since both active ingredients are known/expected to be useful in treating tinnitus, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, determining the dose of topiramate and nortriptyline in the combination, in order to optimize therapeutic effect in the method of treatment is well within the skill of the artisan/clinician.
As such, claims 1, 2, 5, 8, 21, 22 are rejected as prima facie obvious.

Claims 1, 2, 5, 8, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulec et al. (American Journal of Otolaryngology-Head and Neck Medicine and Surgery 2012, 33, 121-127, cited in PTO-892 of 2 September 2021).
Mikulec teaches (Fig. 4, Fig. 5, page 126, left column, third paragraph) that tricyclic antidepressant nortriptyline is effective to treat vestibular migraine (VM, also known as 
Mikulec teaches that anti-seizure topiramate is effective to treat vestibular migraine (Fig. 4, Fig. 5, page 126, fourth paragraph).
Mikulec teaches nortriptyline starting at 25 mg nightly, escalating to 50 mg, then 75 mg nightly (page 122, right column, third paragraph). Mikulec teaches topiramate starting at 25 mg twice daily occasionally increased to 50 mg twice daily. 
Mikulec does not teach a composition comprising nortriptyline and topiramate, as in the instant claims.
It would have been obvious for a person of ordinary skill in the art to use the teachings of Mikulec and combine topiramate and nortriptyline in a pharmaceutical composition. The person of ordinary skill in the art would have been motivated to combine topiramate and nortriptyline and use the resulting combination to treat vestibular migraine. One of ordinary skill in the art would have reasonably expected that combining two therapeutically active ingredients, known/expected to be useful for the same purpose, will result in a pharmaceutical composition useful for treating vestibular migraine. Since both active ingredients are known/expected to be useful in treating vestibular migraine, it is considered prima facie obvious to combine them into a single pharmaceutical composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would have been motivated to co-administer nightly nortriptyline 25 mg, escalating to 50 mg, then 75 mg, and topiramate 25 mg or 50 mg (as part of the daily dose topiramate 25 mg BID or 50 mg BID), with the expectation that said co-administration results in therapeutic effect; these amounts are within the ranges in instant 
As such, claims 1, 2, 5, 8, 21, 22 are rejected as prima facie obvious.
Conclusion
Claims 1, 2, 5, 8, 21, 22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627